 


109 HCON 278 IH: Expressing the sense of Congress that Congress should raise awareness about the importance of social worker and case worker safety.
U.S. House of Representatives
2005-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 278 
IN THE HOUSE OF REPRESENTATIVES 
 
October 26, 2005 
Mr. Moore of Kansas (for himself, Mr. Baird, Ms. Millender-McDonald, Mr. Berman, Mrs. Napolitano, Mr. Baca, Mr. Hinchey, Mr. Schiff, Mr. Honda, Mr. Filner, Ms. Matsui, Mr. Dicks, Mr. Payne, Mr. Davis of Tennessee, Ms. Lee, Mr. Radanovich, Mr. Lantos, Mr. Costa, and Mrs. Davis of California) submitted the following concurrent resolution; which was referred to the Committee on Education and the Workforce
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that Congress should raise awareness about the importance of social worker and case worker safety. 
 
Whereas, on August 17, 2004, Teri Zenner, a social worker and case manager with Johnson County Mental Health Center, was stabbed and killed during a routine, in-home visit with a client; 
Whereas, according to the Occupational Safety and Health Administration (OSHA), some 2 million American workers are victims of job-related violence each year; 
Whereas some workers are at an increased risk of being victimized by job-related violence, especially those who work alone or in small groups, during late night or early morning hours, and in high-crime areas, such as social workers and case workers; 
Whereas, based on OSHA’s most recently published “Guidelines for Preventing Workplace Violence for Health Care & Social Service Workers”, 48 percent of all non-fatal injuries from occupational assaults and violent acts occurred in the fields of health care and social services; 
Whereas, based on 2000 Bureau of Labor Statistics findings, social service workers in the public sector, including social workers and case workers, are approximately 7 times more likely to be the victims of violent assaults while at work than are workers in the private sector; 
Whereas States such as California, New Jersey, and Washington, and the National Association of Social Workers, have all developed various safety programs with safety guidelines for social workers and case workers to follow while in the course of their employment; 
Whereas job-related violence against social workers and case workers affects these hard-working and dedicated individuals, their families, their clients, and their communities throughout the United States; 
Whereas although not every incident of job-related violence can be prevented, many can, and the severity of injuries sustained by social workers and case workers can be reduced; 
Whereas social workers and case workers elevate service to others above self-interest, and draw on their knowledge, values and skills to help people in need and to address social problems; 
Whereas social workers and case workers seek to strengthen relationships among people in a purposeful effort to promote, restore, maintain, and enhance the well-being of individuals, families, social groups, organizations and communities; 
Whereas there is a need to increase public awareness and understanding of job-related violence in the field of social services and to meet the needs of social workers and case workers in preventing such violence; and 
Whereas the dedication and success of those working to educate the public about, and prevent the occurrence of, job-related violence as it relates to social workers and case workers should be recognized: Now, therefore, be it 
 
That— 
(1)it is the sense of Congress that Congress should raise awareness about the importance of workplace safety as it relates to social workers and case workers in the Nation by supporting the goals and ideals of preventing job-related violence against social workers and case workers; and 
(2)Congress encourages States and local agencies to adopt measures that would improve the safety of social service workers. 
 
